Ibach, C. J.
1. Appellee attacks appellant’s brief as not presenting any question to this.court. Appellant has argued but two questions, first, that certain promissory notes involved were not inland bills of exchange, because not made. payable at a bank in this State. However, in his points and authorities relating to this subject, he has not appli 3d these points to any specific error assigned, but has discussed the subject generally, and under the rules of this court (Rule 22), he has presented nothing for our consideration. Humboldt Fire Ins. Co. v. Ashby (1915), 57 Ind. App. 682, 108 N. E. 150; Johnson v. Bebout (1915), 59 Ind. App. 159, 108 N. E. 967; Curry v. City of Evansville (1914), 56 Ind. App. 143, 104 N. E. 978; Wolf v. Akin (1914), 55 Ind. App. 589, 104 N. E. 308.
2. Appellant also discusses alleged error of the trial court in permitting a reply to stand, which he claims was a departure from the complaint, but his brief contains neither the reply, nor the answers to which it is addressed, nor the complaint. A meager statement as to the general character of the complaint and answers is given, but not a word as to what were the statements contained in the reply, nor does he state what specific action of the court constituted the alleged error with relation to the reply, nor does he show in what man*476ner the reply is a departure. The briefs are also faulty in. other respects, and nothing is presented for our' consideration. Bottema v. Tracy (1915), 58 Ind. App. 96, 107 N. E. 741; Roark v. Voshell (1915), 58 Ind. App. 203, 108 N. E. 18. Judgment affirmed.
Note. — Reported in 111 N. E. 17. See, also, under (1) 3 C. J. 1412; 2 Cye 1014; (2) 3 C. J. 1415-1420; 2 Cye 1014.